IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                      RENDERED: MARCH 24, 2022
                                                           NOT TO BE PUBLISHED


                 Supreme Court of Kentucky
                                  2021-SC-0112-MR


CARL WAYNE WEDDLE                                                      APPELLANT


                     ON APPEAL FROM KNOX CIRCUIT COURT
V.                    HONORABLE GREGORY A. LAY, JUDGE
                               NO. 19-CR-00211


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                        MEMORANDUM OPINION OF THE COURT

                                         AFFIRMING


      Carl Wayne Weddle (Weddle) was convicted of three counts of first-degree

sodomy and two counts of first-degree sexual abuse. He now appeals his

conviction and resulting thirty-year sentence as a matter of right.1

                 I. FACTUAL AND PROCEDURAL BACKGROUND

      The victim in this case, Jane,2 was born in September 2011. Weddle

began dating the victim’s mother (the Mother) in early 2017. Towards the end

of 2017, the Mother, Jane, and Jane’s younger brother and sister moved in

with Weddle. Jane and her younger brother are not Weddle’s biological

children, but her younger sister is.



      1   Ky. Const. § 110.
      2   Jane is a pseudonym used to protect the child’s privacy.
      Crystal Patterson (Patterson), a social worker with the Department for

Community Based Services (DCBS), testified that she first had contact with the

family between September and October 2018. All three children were removed

from the home in November 2018 for issues unrelated to this case; the Mother

suffered from mental health and substance use issues. The Mother then

worked through her case plan with DCBS, and the children were returned to

the home. Patterson testified that she had monthly contact with the family, as

there was an ongoing pattern of the children being removed from the home and

then returned. The children were removed from the home by DCBS again in

July 2019 due to the Mother’s continued struggles. Jane and her younger

brother were placed with a temporary foster mother, Glenda Hubbard

(Hubbard), while Jane’s younger sister was placed with her paternal

grandmother.

      Hubbard testified that Jane had been in her care for about three weeks

when Jane disclosed the allegations that gave rise to the criminal charges in

this case. Hubbard said that, on the day of the disclosure, she had washed

Jane’s hair and was going to leave the bathroom so Jane could finish her bath.

Jane did not want Hubbard to leave the bathroom, and then Jane “told her

things.” Hubbard reported what Jane told her to Patterson. Hubbard testified

that, prior to Jane’s disclosure, Jane did not have any unsupervised contact

with any of her family members and Hubbard did not observe anyone trying to

coach her into making the accusations.




                                          2
      After Hubbard reported Jane’s disclosure to Patterson, Patterson

initiated an investigation. Her investigation included reporting the alleged

sexual abuse to the Kentucky State Police, as well as having Jane referred to a

Children’s Advocacy Center. A forensic medical examination was performed on

Jane by Dr. Eddie Perkins (Dr. Perkins), who worked for the Children’s

Advocacy Center. Dr. Perkins testified that Jane was eight years old when he

performed the examination in September 2019. His findings were that Jane

had an “interrupted hymen” or, in other words, her hymen was mostly gone,

but what was left had “deep clefts at 3 o’clock and 9 o’clock positions.” He

could not say with certainty what caused the damage to Jane’s hymen, but it

would have been caused by some kind of penetration with “a reasonable

amount of force.” He was also unable to say when the damage occurred; it

could have happened a few months or years prior to the date of the

examination. Finally, he testified that in his twenty-year career he had

performed approximately 5,000-6,000 forensic examinations, and that injuries

like Jane’s are “pretty rare.” He estimated that “somewhere around 2-5% of

exams will show some kind of physical finding.”

      As we will discuss in more detail below, Jane, who was nine years old at

the time of the trial, testified to several instances of sexual abuse perpetrated

upon her by Weddle when she was six years old. She also said that Weddle

showed her “inappropriate” videos of “people having sex” on his cell phone, and

that no one but Weddle had ever touched her inappropriately.




                                            3
      Weddle testified in his own defense that he had never touched Jane

inappropriately, nor had she ever touched him. He also denied ever showing

her pornography. Weddle said that he did not know why Jane would make

these allegations. Weddle’s sister, Amy Weddle (Amy), also testified on his

behalf. Amy said that she lived with the family for almost a year in 2018, and

that she never saw Weddle sexually abuse any of the children. She said that

Weddle took care of all of the children, and treated Jane and her little brother

like they were his own children. Amy suggested that Jane made these

allegations because she was angry at Weddle for not taking the children into

his custody when they were removed from the home by DCBS. Finally,

Weddle’s defense counsel highlighted during its closing argument that he

cooperated with both DCBS and the police regarding their respective

investigations, and that he has always maintained his innocence.

      Additional facts are discussed below as necessary.

                                 II. ANALYSIS

      Weddle presents four arguments on appeal to support his contention

that his conviction and sentence should be reversed: (1) that the trial court

erred by denying his motion for directed verdict; (2) that the trial court erred by

allowing Dr. Perkins to testify that Jane’s hymen was not intact; (3) that the

trial court erred by admitting evidence of Weddle’s prior bad acts; and (4) that

cumulative error occurred.




                                            4
A. The trial court did not err by failing to grant Weddle’s motion for
   directed verdict.

      Weddle’s first argument is that the trial court erred by failing to grant his

motion for directed verdict on three counts of first-degree sodomy and two

counts of first-degree sexual abuse. At the outset, we note that this issue was

not properly preserved for our review. At the close of the Commonwealth’s

evidence, Weddle’s counsel made the following motion:

      I would move for directed verdict at this time on all the counts and
      any lesser included offenses. I think even drawing all fair and
      reasonable inferences in favor of the Commonwealth, the lack of
      DNA, the lack of any eyewitnesses, your honor, essentially, it’s just
      the young girl’s word against Mr. Weddle’s. At this point I would
      say directed verdict should be given on all counts in favor of the
      defendant.

At the close of the defense’s case, Weddle’s counsel renewed the motion,

stating:

      I would renew my motion for a directed verdict of acquittal at this
      time your honor on all the counts. Even drawing all fair and
      reasonable inferences in favor of the Commonwealth I don’t believe
      it should be submitted to the jury on all the counts but especially
      the rape charge. I still don’t believe that there was any evidence of
      penetration on that count in particular.

As discussed in section II(B) of this Opinion, the trial court granted the

defense’s motion as to the rape charge, but denied it with regard to the

remaining charges.

      As this Court has previously held numerous times, a motion for directed

verdict “must state specific grounds for relief and should identify which

elements of the alleged offense the Commonwealth has failed to prove. Merely

moving summarily for a directed verdict or making a general assertion of

                                            5
insufficient evidence is not enough.”3 Accordingly, Weddle’s argument is

unpreserved. Nevertheless, “the burden is on the government in a criminal

case to prove every element of the charged offense beyond a reasonable doubt

and . . . the failure to do so is an error of Constitutional magnitude.”4 And,

“alleged constitutional errors, if unpreserved, are subject to palpable error

review.”5 Accordingly, we will review the issue for palpable error. When this

Court engages in palpable error review, our focus is on whether “the defect is

so manifest, fundamental and unambiguous that it threatens the integrity of

the judicial process.”6 Further,

      [o]n motion for directed verdict, the trial court must draw all fair
      and reasonable inferences from the evidence in favor of the
      Commonwealth. If the evidence is sufficient to induce a reasonable
      juror to believe beyond a reasonable doubt that the defendant is
      guilty, a directed verdict should not be given. For the purpose of
      ruling on the motion, the trial court must assume that the
      evidence for the Commonwealth is true, but reserving to the jury
      questions as to the credibility and weight to be given to such
      testimony. On appellate review, the test of a directed verdict is, if
      under the evidence as a whole, it would be clearly unreasonable for




      3  Baker v. Commonwealth, 545 S.W.3d 267, 277 (Ky. 2018) (quoting
Commonwealth v. Jones, 283 S.W.3d 665, 669 (Ky. 2009)). See also Ray v.
Commonwealth, 611 S.W.3d 250, 266 (Ky. 2020) (“[A motion for directed verdict must]
identify the particular charge the Commonwealth failed to prove, and must identify the
particular elements of that charge the Commonwealth failed to prove.”); Kentucky Rule
of Civil Procedure (CR) 50.01 (“A motion for a directed verdict shall state the specific
grounds therefor.”).
      4   Miller v. Commonwealth, 283 S.W.3d 690, 695 (Ky. 2009).
      5 Walker v. Commonwealth, 349 S.W.3d 307, 313 (Ky. 2011). See also Murphy
v. Commonwealth, 509 S.W.3d 34, 42 (Ky. 2017) (“The failure to identify a particular
ground in a motion for directed verdict forecloses appellate review of the trial court's
denial of the motion except to the extent that palpable error is shown.”).
      6   Stacy v. Commonwealth, 396 S.W.3d 787, 791 (Ky. 2013).

                                               6
      a jury to find guilt, only then the defendant is entitled to a directed
      verdict of acquittal.7

      To support his argument, Weddle contends that, as a whole, Jane’s

uncorroborated testimony was so contradictory that this Court must reverse

under Carrier v. Commonwealth.8 In particular, he alleges that she testified in

a “recant-allege-recant” pattern and had to be coaxed into responding by the

Commonwealth’s use of leading questions. Consequently, he argues, this case

fits squarely under Carrier. The Commonwealth, in turn, has expressed

uncertainty as to “whether this Court uses a modified standard with respect to

child witnesses,” and, at any rate, requests that we hold that Carrier has been

overruled by implication. We will first address the relevant case law, and then

analyze whether the evidence was sufficient to overcome Weddle’s motion for

directed verdict.

      Generally, Kentucky does not require that the testimony of an alleged

victim of a sex crime be corroborated in order to convict the alleged perpetrator.

Stated differently, “the uncorroborated testimony of the prosecutrix may be

sufficient to sustain a conviction of [a sex crime] if the proof is clear and

convincing and the surrounding circumstances are such as to indicate the

probable guilt of the accused or, at least, to corroborate indirectly her




      7   Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991).
      8   356 S.W.2d 752 (Ky. 1962).

                                             7
testimony.”9 However, as we held in Carrier, this general rule is subject to one

exception: “if the story of the prosecutrix is intrinsically improbable or her

actions before and after the time of the alleged offense are such as indicate

(when considered in the light of ordinary rules of behavior) that the related

event did not happen—then the uncorroborated testimony is not sufficient.”10

      This rule was first articulated eight years prior to Carrier in the 1954

case Holland v. Commonwealth, which held that a “verdict of guilt of rape will

be deemed unsupported by the proof where the evidence as to the necessary

element of force or threatened violence to overcome resistance is so incredible

or improbable or so at variance with natural laws or common human

experience as to be patently untrue.”11 The Holland Court reasoned that

“[c]ases of this kind are so easily charged and difficult to disprove and often

create such indignation on the part of jurors and courts, great care is required

in their trial and review.”12 The Court believed its newly articulated rule would

alleviate this persistent problem in sex crime cases because it would help

ensure that a conviction would not be “the result of passion and prejudice,” but

instead would be “based upon evidence having the quality of legal proof.”13




      9   Id. at 754.
      10   Id.
      11   272 S.W.2d 458, 459 (Ky. 1954).
      12   Id.
      13   Id.

                                             8
      The rule that the “unsupported testimony of [a] prosecutrix, if not

contradictory or incredible, or inherently improbable, may be sufficient to

sustain a conviction”14 has remained part of our jurisprudence since the time

of Holland and Carrier,15 and was applied as recently as 2016 in Bartley v.

Commonwealth.16 In Bartley, the Defendant, citing the Carrier rule, argued on

appeal that “the trial court should have granted his motions for directed verdict

because [the victim’s] testimony was ‘uncorroborated and inherently

improbable.’”17 This Court acknowledged that there were some inconsistencies

in the victim’s testimony, but held that those inconsistencies “[were] not so

severe as to render the remainder of her testimony inherently improbable.”18

      With that said, we decline the Commonwealth’s invitation to overrule

Carrier and its progeny. The reasoning behind the Carrier rule’s existence

remains sound: the evidence in a sex crime case often comes down to the

victim’s uncorroborated word against the defendant’s uncorroborated claims of

innocence. And, as previously discussed, the Carrier rule endeavors to provide




      14   Robinson v. Commonwealth, 459 S.W.2d 147, 150 (Ky. 1970).
      15 See, e.g., Garrett v. Commonwealth, 48 S.W.3d 6, 10 (Ky. 2001);
Commonwealth v. Cox, 837 S.W.2d 898, 900 (Ky. 1992); Dyer v. Commonwealth, 816
S.W.2d 647, 651 (Ky. 1991), overruled on other grounds by Baker v. Commonwealth,
973 S.W.2d 54 (Ky. 1998); Bussey v. Commonwealth, 797 S.W.2d 483, 484 (Ky. 1990);
Robinson, 459 S.W.2d at 150; Carmicle v. Commonwealth, 452 S.W.2d 378, 380 (Ky.
1970); Clements v. Commonwealth, 424 S.W.2d 825, 826 (Ky. 1968); Kearney v.
Commonwealth, 386 S.W.2d 953, 954 (Ky. 1965); Hurt v. Commonwealth, 379 S.W.2d
726, 729 (Ky. 1964).
      16   485 S.W.3d 335 (Ky. 2016).
      17   Id. at 346.
      18   Id. at 347.

                                             9
a safeguard to ensure that a defendant is not convicted solely upon

uncorroborated testimony that is “contradictory or incredible, or inherently

improbable.”19 In addition, and to clarify, this rule does not apply solely to

child sex crime victims. While it is true that the vast majority of the cases in

this area of the law involved victims who were minors,20 at least two cases,

Kearney v. Commonwealth21 and Bussey v. Commonwealth,22 applied the

Carrier rule to an adult victim’s testimony. And, given the overarching purpose

behind the rule, this Court can see no justification for limiting its application

solely to the testimony of children.

      This brings us to the evidence in this case. Weddle contends that Jane’s

uncorroborated testimony “contradicted every substantive allegation that she

made on the stand, sometimes repeatedly.” He further alleges that every

damning response she gave was only in response to a leading question by the

Commonwealth, though it should be noted that the defense never objected to

any of the Commonwealth’s questions. What follows is a recitation of the

testimony that supported each of the convictions.




      19   Robinson, 459 S.W.2d at 150.
      20  See, e.g., Cox, 837 S.W.2d at 898 (victim was “less than sixteen years of age”);
Dyer, 816 S.W.2d at 648 (victim was ten years old); Carmicle, 452 S.W.2d at 379
(victim was seventeen years old); Clements, 424 S.W.2d at 826 (victim was sixteen
years old); Hurt, 379 S.W.2d at 727 (victim was “a child under the age of fifteen”);
Carrier, 356 S.W.2d at 752 (victim was fourteen years old); Holland, 272 S.W.2d at 459
(victim was seventeen years old).
      21   386 S.W.2d at 953.
      22   797 S.W.2d at 484.

                                               10
      1. Count 2:23 First-Degree Sodomy

      For this count of first-degree sodomy, the jury instructions provided that

the jury could find Weddle guilty if it found beyond a reasonable doubt that “he

engaged in deviate sexual intercourse with [Jane] on one occasion by having

her touch his penis with her mouth in the living room[.]”

      The Commonwealth began its direct examination of Jane by asking her

some background questions about herself. The Commonwealth then asked her

if Weddle had ever done anything to make her feel bad or uncomfortable, to

which she responded no. However, immediately thereafter the Commonwealth

asked if Weddle ever had her touch him somewhere on his body. Jane

responded that he had her touch his “private part.” The Commonwealth asked

her to stand up and point to where Weddle’s “private parts” were; she pointed

to her vagina. Jane further said that Weddle’s clothes were off when this

occurred. The following exchange then occurred between the Commonwealth

and Jane:

      Q: And what did you touch him with?
      A: My hand.
      Q: Did you touch him with any other part of your body?
      A: (shakes head no)
      Q: How about your mouth?
      A: (nods head yes)
      Q: So your mouth touched his private part?
      A: (nods head yes)
      Q: Tell me about that if you could a little bit.
      A: I don’t really remember that.


      23 The numbered “counts” referred to in this heading and the proceeding
headings correspond to the counts as they were listed in the jury instructions.
However, Jane testified to these counts out of order. For the sake of clarity, we will
address the counts in the order in which she testified to them.

                                              11
      Q: You don’t want to remember that, do you?
      A: Nuh-uh (negative).
      Q: You don’t like talking about that?
      A: Nuh-uh (negative).
      Q: Would you rather not talk about it?
      A: Mhm (affirmative).
      Q: You know you do have to talk about it a little bit today, don’t
      you?
      A: Mhm (affirmative).
      Q: We told you that, didn’t we?
      A: Mhm (affirmative).
      Q: So, did your mouth touch his private part?
      A: (nods head yes)

Jane first said that nothing came out of his private part when this happened,

but she then said that “this stuff” came out of his private part into her mouth.

She initially said the “stuff” did not taste like anything. But when the

Commonwealth asked if it tasted good, she said no, and she said yes when the

Commonwealth asked if it tasted bad. Jane said she spit the stuff out onto the

floor, and that this incident occurred on the couch in the living room.

      2. Count 4: First-Degree Sodomy

      The jury instructions for this count of first-degree sodomy provided that

the jury could find Weddle guilty if it believed beyond a reasonable doubt that

Weddle “engaged in deviate sexual intercourse with [Jane] by having her touch

his penis with her mouth in the bedroom[.]” The following testimony was

elicited in support of this count:

      Q: And did that ever happen, where he touched his private parts
      with your mouth on another time?
      A: Mhm (affirmative), (shakes head no) not really.
      Q: Well did it happen ever in the bedroom of the house?
      A: (nods head yes)
      Q: And did the same thing happen with the stuff coming out?
      A: (shakes head no)


                                          12
      Q: No? But did you touch his private parts with your mouth?
      A: (nods head yes)

      3. Count 5: First-Degree Sodomy

      For the final count of first-degree sodomy, the jury was instructed that it

could find Weddle guilty if it found beyond a reasonable doubt that Weddle

“engaged in deviate sexual intercourse with [Jane] by touching her vagina with

his mouth in the bedroom[.]”

      The Commonwealth began its questioning on this issue by asking Jane if

Weddle had ever touched her privates with any part of his body. At that point

Jane became visibly upset and covered her face with her hand, blocking her

view of Weddle. The questioning then continued:

      Q: Can you just look at me then? Is that okay?
      A: (nods head yes)
      Q: You don’t have to hide your face then, just look at me okay? He
      did touch you with a part of his body on your private place?
      A: (nods head yes)
      Q: Did he touch you with his privates?
      A: No, his mouth.
      Q: Did he touch you on your privates with his mouth?
      A: Mhm (affirmative).
      Q: What part of his mouth?
      A: The inside of it.
      Q: What part of the inside of it?
      A: Just the whole mouth.
      Q: Well, how about his tongue, did he touch you with his tongue?
      A: (nods head yes)
      Q: And where did that happen?
      A: The living room or bedroom.
      Q: Did that happen more than one time?
      A: (shakes head no)




                                          13
      4. Count 1: First-Degree Sexual Abuse

      For the first count of first-degree sexual abuse, the jury was instructed

that it could find Weddle guilty if it believed beyond a reasonable doubt that he

“subjected [Jane] to sexual contact on one occasion by rubbing his penis up

and down on her vagina[.]” The testimony supporting that count was as

follows:

      Q: [Jane], do you remember talking about how he put his private
      parts on your private parts?
      A: Mhm (affirmative)
      Q: And that happened?
      A: Mhm (affirmative)
      Q: And tell us what happened.
      A: That’s all he did, that’s what he only did.
      Q: Well, what did he do with his private parts?
      A: Just went up and down.
      Q: Went up and down?
      A: (nods head yes)
      Q: On your private parts?
      A: (nods head yes)
      Q: And how did it feel?
      A: Bad.

      5. Count 3: First-Degree Sexual Abuse

      For the final count, the jury was instructed that it could find Weddle

guilty of first-degree sexual abuse if it believed beyond a reasonable doubt that

Weddle “subjected [Jane] to sexual contact on one occasion in the shower by

touching her vagina with his hand[.]” Jane testified as follows:

      Q: And, did [Weddle] ever take a shower with you?
      A: (nods head yes)
      Q: Were you in the shower together?
      A: (nods head yes)
      Q: How were you dressed?
      A: Naked.
      Q: How was he dressed?
      A: Naked.
                                          14
      Q: And when he was in the shower with you, did you touch him or did he
      touch you?
      A: I touched him and he touched me.
      Q: Was he washing your hair or did he touch you in a different place
      than on your head?
      A: Not on my head, in a different place.
      Q: Where was he touching you?
      A: My private part.
      Q: What did he touch you with?
      A: His hand.

      Immediately after this testimony, Jane said that Weddle also showed her

“inappropriate” videos of “people having sex” on his phone, though there were

no charges associated with that behavior. Jane said that she did not tell her

mother about this abuse, but she did not know why.

      On cross-examination, defense counsel elicited the fact that after Jane

disclosed the sexual abuse, she spoke with several people about it, including

someone at the Children’s Advocacy Center and Patterson. However, the

defense did not bring up any inconsistencies between her previous statements

and her testimony at trial. In addition, defense counsel discussed several other

men that Jane had lived with in the past, seemingly in an attempt to imply that

someone else could have sexually abused her. Jane said that no one but

Weddle had ever touched her inappropriately. Finally, Weddle’s appellate brief

states that Jane admitted that she rehearsed her testimony with the

Commonwealth’s Attorney. This is completely unsupported by the record.

Defense counsel asked Jane if she spoke with the Commonwealth’s Attorney

before the trial, and if he told her what to say; Jane said yes. But, on redirect,




                                           15
the Commonwealth asked Jane what it told her to say, and she responded, “the

truth.”

      While we must agree that there were some inconsistencies in Jane’s

testimony, we are unwilling to hold that the inconsistencies were so severe that

they rendered the rest of her testimony inherently improbable. The

circumstances surrounding the abuse were not incredible or improbable:

Weddle had ample access to Jane because he lived in the same home, and

Jane testified that her mother was asleep in another room when the abuse

occurred. And, as the Commonwealth argued in its closing argument, the

inconsistencies in her testimony could very well have been due to the fact that

Jane was a nine-year-old child reliving horribly traumatic events that occurred

when she was six; events that she clearly did not want to discuss, let alone

discuss in a room full of strangers. Accordingly, “[t]here was nothing so

contradictory, incredible or inherently improbable about [Jane’s] testimony as

to require corroboration.”24 Any contradictions in her testimony were therefore

a matter of credibility that remained within the peculiar province of the jury to

decide.25 And, based on the evidence as a whole, it was not clearly

unreasonable for the jury to find Weddle guilty.

      Based on the foregoing, we hold that the trial court did not palpably err

by denying Weddle’s motion for a directed verdict.




      24   Garrett, 48 S.W.3d at 10.
      25   Id.

                                           16
B. The trial court did not err by permitting Dr. Perkins to testify that
   Jane’s hymen was not intact.

      Weddle next contends that the trial court committed reversible error by

allowing Dr. Perkins to testify that Jane’s hymen was not intact. He alleges

that any probative value the testimony had was substantially outweighed by its

prejudicial effect, thereby violating the balancing test of Kentucky Rule of

Evidence (KRE) 403.26 The relevant sequence of events is crucial to addressing

this issue.

      Weddle’s indictment included a charge of first-degree rape.

Consequently, going into the trial, it was assumed that the rape charge would

ultimately be submitted to the jury. Prior to trial, defense counsel filed a

motion in limine to exclude Dr. Perkins’ anticipated testimony. The motion

stated:

      Most significantly, Dr. Perkins may testify to the fact that the child
      does not have an intact hymen. Such should be excluded per KRE
      403 due to the fact that any probative value this testimony may
      present would be far outweighed by the unfairly prejudicial nature
      of the same. Wherefore, Dr. Perkins cannot add anything so far as
      testimony is concerned and should be excluded from testifying
      herein.

The trial court later had a hearing addressing the motion. Defense counsel

renewed its argument that Dr. Perkins’ testimony should be precluded under

KRE 403. The Commonwealth responded that Dr. Perkins conducted a




       26 KRE 403 (“Although relevant, evidence may be excluded if its probative value

is substantially outweighed by the danger of undue prejudice”).

                                             17
forensic examination on Jane, and that he should be permitted to testify to his

findings. The trial court ruled:

      Of course, assuming the doctor is properly qualified as an expert
      and that the questions asked by the Commonwealth are properly
      supported questions that lay sufficient foundation, the doctor can
      testify to his findings. I do think you’re correct that the doctor
      can’t make an opinion that the defendant did it, there’s no way to
      do that, and there are some specific rules that I’m sure the
      Commonwealth is aware of about what, if any, history the doctor
      can relate to the jury as far as what the child told him. But the
      doctor can testify to his findings, so that part of your motion is
      overruled.

      At trial, Dr. Perkins testified before Jane. As previously discussed, his

testimony was that Jane’s hymen was not intact, but he could not say who or

what caused the damage or when it occurred. Jane’s subsequent testimony

did not allege that Weddle had ever penetrated her. The defense later moved

for a directed verdict at the close of the Commonwealth’s evidence. The trial

court sua sponte raised concerns about the rape charge, as it did not believe

she testified to penetration. The trial court said it would listen to her testimony

again, and encouraged the defense to renew its motion at the close of its

evidence. The defense later renewed its motion. The trial court found that

there was no testimony from Jane that would allow it to submit the rape

charge to the jury, but it would replace that count with a first-degree sexual

abuse count based on her testimony that he “went up and down” on her vagina

with his penis. The defense did not request a mistrial, nor did it request an

admonition to the jury to disregard Dr. Perkins’ testimony.




                                           18
      Weddle argues before this Court that Dr. Perkins’ testimony had no

probative value because none of the charges that were ultimately submitted to

the jury required proof of penetration. But, he contends, the prejudicial effect

of the testimony was tremendous because the jury would “go from Point A to

Point B” and assume that Weddle had caused the disruption to Jane’s

hymen.27 Weddle’s pre-trial motion in limine preserved this issue for our

review.28 This Court reviews a trial court’s ruling on a motion under KRE 403

for abuse of discretion.29 “The test for abuse of discretion is whether the trial

judge's decision was arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.”30

      While Weddle’s point about the prejudicial nature of Dr. Perkins’

testimony is well-taken, we cannot hold that the trial court erred. When the

trial court made its ruling on the defense’s motion in limine, it was anticipating

that a rape charge, which requires proof of penetration,31 would later be

submitted to the jury. At that time, the court could not have known or

anticipated that Jane would not testify to penetration. Therefore, when the

court made the ruling, Dr. Perkins’ testimony was to have a high probative




      27  We note that the Commonwealth has argued in response that the trial court
erred by granting the defense’s motion for directed verdict because Jane did not need
to directly testify to penetration to support the charge. However, the Commonwealth
did not file a cross-appeal on this issue, and we will consequently not address it.
      28   Kentucky Rule of Criminal Procedure (RCr) 9.22.
      29   Webb v. Commonwealth, 387 S.W.3d 319, 326 (Ky. 2012).
      30   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.1999).
      31   See Kentucky Revised Statute (KRS) 510.040.

                                              19
value: that a child so young did not have an intact hymen strongly suggested

that she may have been raped at some point in the past. However, Dr. Perkins

could not, and did not, testify that Weddle had caused the damage or that a

penis had caused the damage. While Dr. Perkins’ testimony certainly had

some prejudicial effect, it was not substantially outweighed by its probative

value. We consequently cannot hold that the trial court’s ruling, under the

information it had at that time, was arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.

      Rather, after the trial court granted the defense’s motion for a directed

verdict on the rape charge, the onus was on defense counsel to either move for

a mistrial or request an admonition that the jury disregard Dr. Perkins’

testimony to remedy the prejudicial nature of the testimony. It did neither, and

it has not argued on appeal that the trial court should have sua sponte

declared a mistrial or that it should have given an admonition sua sponte. We

see no grounds for reversal.

C. Weddle failed to properly preserve his arguments regarding the alleged
   admission of evidence in violation of KRE 404(b).

      Weddle’s third assertion is that the trial court erred by allowing the

admission of four pieces of prior bad act evidence in violation of KRE 404(b).

Specifically: (1) that Weddle and the Mother were living together out of wedlock;

(2) that Patterson had been directed by her supervisors to offer services to the

family prior to Jane’s disclosure, and that Patterson had to keep monthly

contact with the family; (3) that there had been “numerous domestic violence

incidents” within the family; and (4) that Weddle had substance use issues.
                                          20
      Preliminarily, we hold that the testimony regarding Weddle and the

Mother living together out of wedlock, and the testimony that Patterson had

monthly contact with the family was not prior bad act evidence. KRE 404(b)

provides that “[e]vidence of other crimes, wrongs, or acts is not admissible to

prove the character of a person in order to show action in conformity therewith.

It may, however, be admissible . . . If offered for some other purpose[.]”

Patterson testified to the following during the Commonwealth’s direct

examination:

      Q: Who lived in the home with [Jane]?
      A: Her mother, her mother’s boyfriend [Weddle], and her two
      siblings[.]
      Q: I guess they’re all [the Mother’s] children, but [Jane] and [her
      younger brother], are they [Weddle’s] children?
      A: No.
      Q: [Jane’s younger sister], is she the daughter of the Defendant?
      A: Yes.
      Q: And I’ve been calling them a family, but they lived together in
      the home as a family?
      A: Yes.
      Q: Do you know if [the Mother] and the Defendant were married?
      A: They were not.
      Q: Can you recall when you started, the first time you may have
      had contact with the family in your official capacity?
      A: Yes. It was between September and October of 2018.
      Q: I don’t want you to get into any details of things that happened.
      But, had you been assigned by your superiors to contact the family
      and offer services?
      A: Yes.
      Q: And between that date in 2018 until August of 2019, did you
      keep contact with the family?
      A: Yes, monthly contact.

Defense counsel did not object to this evidence. And, clearly, the

Commonwealth was not attempting to paint Weddle in a bad light by eliciting

this testimony. Rather, it was trying to establish background information for

                                           21
the family itself, and trying to establish the context for Patterson’s involvement

with the family. In addition, we are unwilling to hold that, as a matter of law,

living together out of wedlock or being part of a family requiring assistance

from DCBS is a “bad act.” We therefore hold that this testimony was not prior

bad act evidence.

      Pertaining to the testimony that that there had been “numerous domestic

violence incidents” in the family, and that Weddle had substance use issues,

Weddle filed two written pre-trial motions in limine. The first was a generic

motion to prohibit the “admission of evidence of uncharged misconduct, ‘bad

acts,’ prior convictions or charges, and other crimes related to the crimes

charged in this Indictment.” The motion did not identify any specific pieces of

evidence that it sought to exclude. At the hearing on the motion, the defense

made a specific objection to the DCBS records, which presumably would have

contained the history of domestic violence incidents, but the objection was on

hearsay grounds and not KRE 404(b) grounds:

      I filed another motion in limine, specifically about testimony of non-
      witnesses, your honor, and it might be tied a little bit to my
      previous motion . . . As to social services, your honor, particularly
      DCBS records, I believe that’s been tendered, a lot of that that’s in
      the record is going to be, basically, reports received by third parties
      that of course we can’t confront. Quite a bit of DCBS records that
      I see are all reports, things like that, specifically Mr. Weddle along
      with the complainant’s mother. So I would ask that that not be, I
      don’t know if we can redact it, but I ask that the jury not see that
      or that not be alluded to; the fact that it’s hearsay and I have no
      way to confront those people that called these things in.




                                           22
The Commonwealth responded that it had no intention of entering the DCBS

records into evidence, but it would inform the court if it felt the need to

introduce any of it. The court ruled:

      I think generally your motion is well-taken and I will sustain it, but
      like [the Commonwealth] says, if he has a particular record that he
      feels is relevant to the examination of any particular witness you
      can bring that to the court’s attention and if there’s any objection
      we can show you the record and we’ll deal with it then.

The defense’s second written motion in limine was specific to his substance use

disorder. It stated:

      Comes now the Defendant, by counsel, and respectfully moves, in
      limine, for an Order excluding improper character evidence of
      alleged drug abuse ... This motion is pursuant to KRE 402, 406,
      and 404, as the Defendant submits that any proffered evidence
      would constitute improper character evidence and will create a
      danger of undue prejudice to the Defendant.

However, no ruling on this motion exists in the record before us.

      At trial, during the defense’s cross-examination of Patterson, it elicited

the following testimony:

      Q: As far as [the Mother]. Have you ever had cases with her in the
      past?
      A: Just from whenever I got the case load in September of ‘18.
      Q: But that was a previous case for DCBS with [the Mother]?
      A: As far as, that was whenever I received the case.
      Q: The case concerning these allegations?
      A: No.
      Q: There were different allegations?
      A: Yeah, it was an ongoing case.

The Commonwealth objected and argued that the defense had filed a motion in

limine to keep the family’s DCBS history out of evidence, but it was now asking




                                           23
questions that would open the door to that evidence. In the Commonwealth’s

view, the defense’s questions made it seem as though the Mother was the sole

reason for DCBS’s involvement with the family, but she was not. The

Commonwealth argued that, if the defense was going to get into that evidence,

the Commonwealth should be allowed to introduce Weddle’s “extensive” history

with DCBS. Defense counsel decided to withdraw the question

notwithstanding the trial court’s offer to dismiss the jury and have a hearing to

address the issue. On redirect, the following exchange occurred between the

Commonwealth and Patterson:

      Q: Between the time you came on the case and the time the
      children were ultimately removed, were all the allegations against
      [the Mother] or were there some problems with the Defendant?

      A: When I initially came on to the case, they were in regards to [the
      Mother], but along the line there were numerous domestic violence
      incidents and there were also substance abuse issues with
      [Weddle].

The defense did not object to the Commonwealth’s question.

      The Commonwealth contends that Weddle’s arguments regarding the

domestic violence history and his substance use are unpreserved, though for

different reasons. First, pertaining to the domestic violence evidence, the

Commonwealth argues that (1) the defense’s written motion in limine was

insufficient because, under Lanham v. Commonwealth,32 a motion in limine

must identify the specific piece of evidence to be excluded; and (2) the defense’s




      32   171 S.W.3d 14 (Ky. 2005).

                                           24
oral motion to exclude the DCBS records was on hearsay grounds, not KRE

404(b). We agree.

      In Lanham, this Court held that a “blanket” motion in limine is not

sufficient to preserve an error for appellate review:

      An objection made prior to trial will not be treated in the appellate
      court as raising any question for review which is not strictly within
      the scope of the objection as made, both as to the matter
      objected to and as to the grounds of the objection. It must
      appear that the question was fairly brought to the attention of the
      trial court[.]33

Accordingly, Weddle’s written motion in limine was insufficient to preserve his

argument regarding the domestic violence testimony because, though the

motion sought to exclude any prior bad act evidence, it did not specifically

“identify the evidence objected to.”34 Likewise, his oral motion to exclude the

DCBS records was insufficient because he argued that the records should not

be admitted on hearsay grounds whereas he now argues before this Court that

the evidence should have been precluded under KRE 404(b).

      The Commonwealth next argues that Weddle’s written motion in limine

concerning the admission of his substance use disorder was insufficient to

preserve his arguments because Weddle’s counsel failed to obtain a ruling from

the trial court on the motion. Again, we agree. KRE 103(d) directs that “[a]

motion in limine resolved by order of record is sufficient to preserve error for



       33 Id. at 21 (quoting Tucker v. Commonwealth, 916 S.W.2d 181, 182 (Ky. 1996),

overruled on other grounds by Lanham v. Commonwealth, 171 S.W.3d 14 (Ky. 2005))
(emphasis added).
      34   Lanham, 171 S.W.3d at 22.

                                            25
appellate review.”35 And, as noted in Lanham, “[w]here a party specifies what

evidence should be suppressed and why, the question has been ‘fairly brought

to the attention of the trial court’ and the trial court's ruling preserves the

issue for appeal.”36 Here, defense counsel failed to obtain a ruling from the

trial court on its motion concerning his substance use. We therefore cannot

say that this issue is preserved for our review.

      Weddle did not request that this Court review either of these issues for

palpable error. “[A]bsent extreme circumstances amounting to a substantial

miscarriage of justice, an appellate court will not engage in palpable error

review under RCr 10.26 unless such a request is made and briefed by the

appellant.”37 Neither the history of domestic violence nor Weddle’s substance

use was ever mentioned again during the trial. Indeed, it seems the

Commonwealth’s intention behind asking the question that received the

objected-to response was to establish that the Mother was not the sole reason

for DCBS’s involvement with the family. Accordingly, there were no extreme

circumstances amounting to a substantial miscarriage of justice, and we

decline to review for palpable error.

D. No cumulative error occurred.

      Finally, Weddle argues that if this Court holds that the trial court erred

by admitting Dr. Perkins’ testimony and the prior bad acts evidence, but that



      35   (Emphasis added).
      36   Id. at 21. (emphasis added).
      37   Webster v. Commonwealth, 438 S.W.3d 321, 327 (Ky. 2014).

                                            26
the errors were individually harmless, we should reverse under the cumulative

error doctrine. Under the cumulative error doctrine, “multiple errors, although

harmless individually, may be deemed reversible if their cumulative effect is to

render the trial fundamentally unfair.”38 But, as no error occurred in the

admission of either Dr. Perkins’ testimony or the prior bad act evidence, we

hold that no cumulative error occurred.

                                 III. CONCLUSION

      Based on the foregoing, we affirm.

      All sitting. All concur.

COUNSEL FOR APPELLANT:

Travis Alan Rossman
Rossman Law, PLLC

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Christopher Henry
Assistant Attorney General




      38   Brown v. Commonwealth, 313 S.W.3d 577, 631 (Ky. 2010).

                                            27